Dear Mr. Doherty:
The St. Landry Parish Solid Waste Disposal District is considering entering into an agreement with several municipalities that are located within the District's boundaries to purchase signs for the entrance of each municipality.  The signs will contain a message regarding the District's liter abatement and/or recycling programs.  Additionally, the sign will have a welcome or greeting to the particular municipality.  The District questions if it is authorized to do so.
In short, we believe the District may enter into such an agreement. The District is a political subdivision of the state and it is empowered to represent the public's interest in providing solid waste collection and disposal.  It is further empowered to provide for the establishment, operation and maintenance of a parish-wide solid waste disposal system and is specifically authorized to do and perform any and all acts that are necessary and proper to carry out the objects and purposes for which it was created.1
The Louisiana Constitution allows the state and any of its political subdivisions to enter into cooperative endeavor agreements with each other or with any private corporation and/or individual.2 There are three requirements that must be met in order to have a constitutionally sound agreement.  The first requirement is that the state or political subdivision be authorized to spend the funds at issue.  The second requirement is that the agreement benefit the public.  Third, the cost must be proportionate to the public's benefit.
The proposed agreement requires that the District provide the signs and the municipalities thereafter maintain them.  The District is authorized to do and perform any and all acts that are necessary and proper to carry out the objects and purposes for which it was created.  Its purpose is to provide solid waste collection and disposal for the parish.  A sign designed to educate and encourage the residents of the District to properly dispose of solid waste falls within the District's authority. Clearly, the citizens of the District will benefit from these messages. And assuming the District's cost is commensurate with its benefit, the agreement is constitutionally sound.
If you have any questions or comments, please contact our office.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Act No. 289 of the 1980 Regular Session of the Louisiana Legislature and amended by Act No. 642 and 1249 of the 1984 and 1999 Regular Session of the Louisiana Legislature.
2 Article 7, Section 14C of the Louisiana Constitution